Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claim(s) 1, 2, 4-7 and 9-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (2018/0179718).
	Figure 14 of Lee, which has a common inventor with the instant invention, but was published more than one year prior to the priority date of the instant application, discloses the invention as claimed, an oil/water filter (312) between two guides (313 and 319) having aligned water inlets and outlets. While the prior publication appears to show a vertical filter, it is submitted that if held horizontally, one guide would inherently be on top. With respect to claims 4, 6, 7 and 9-11, see paragraphs 70 and 74. With respect to claim 5, see paragraph 92. 
3.	Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee.
	It is submitted that, while Lee is not explicit as to the diameter of the strands, the diameter must obviously be in the micrometer range, as the pores are in micrometers and the mesh is disclosed as 10-500 mesh (paragraph 72).
4.	Claims 12, 13 and 15 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Mathes (4,371,441).
	Claims 12 and 13 differ from Lee in the recitation of a supporting device coupled to a bottom of the filter to form an angle between the filter and an installation surface. It is known to provide a similar oil/water separation filter in an angled position, as shown by Mathes in figure 1. While such supports are not shown, it is submitted that they are obviously required to provide the disclosed angle. It would therefore have been obvious for one skilled in the art to use the filter of Lee in such a configuration, as shown by Mathes, to provide oil/water separation in a terrestrial setting, as the functions of the filters are the same. With respect to claim 15, such a water membrane forming device is shown by Mathes (3).
5.	Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claim 12 above, and further in view of Compton (3,161,522).
	Claim 16 differs from claim 12 in recitation of the filter being a belt. Belt filters are well-known, and an example of a belt filter in a similar configuration to the fixed filter of Mathes is shown by Compton. It is therefore submitted that configuring the filter of Mathes in belt form would have been an obvious modification for one skilled in the art, to enable continuous use with cleaning.
6.	Claims 3 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The additional recitation of a press portion to press the filter into the outlet hole patentably distinguishes over the prior art of record. While the use of a press to force liquid through a filter is known, as shown by Reif, this press forces liquid through the filter rather than pressing the filter through an outlet hole.
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jackson and Grosshandler disclose filter structures similar to that of the instant claims. Hwang and Moon disclose filters similar to that of Lee. Kingsbury, Rutledge and Dzhragatspanyan disclose references of general interest.
	8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER UPTON whose telephone number is (571)272-1169. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER UPTON/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        
CHRISTOPHER UPTON
Examiner
Art Unit 1778